         Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :      Criminal No. 1:21-CR-00214-JDB
               v.                            :
                                             :
JOSEPH LINO PADILLA,                         :
                                             :
                      Defendant.             :



                                     NOTICE OF FILING

       The Government requests that the attached discovery letter, dated May 6, 2021, be made

part of the record in the above-captioned case.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney


                                      By:    /s/ Jacob J. Strain
                                             PUJA BHATIA
                                             D.C. Bar No. 1009466
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorneys
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
         Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 2 of 16




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St. N.W.
                                                      Washington, D.C. 20530


                                                      May 6, 2021
DISCOVERY LETTER #1

Nate Wenstrup, Esq.
Defense Counsel

                                    Re:       United States v. Jose Padilla
                                              21-CR-214 (JDB)

Dear Counsel:


Pursuant to our discovery obligations, we have provided the following files via USAfx on May 6,
2021. Note that many of these files and their related physical attachments are currently being
formally processed for discovery by the discovery team assigned to the Capitol Riots cases. As such,
some of the same files will be re-produced with bates-stamps at a later date.

•   PADILLA - 302s – WFO
      o 302 - Additional_video_located_-_ABQ_RAW.pdf
      o 302 - Attempted_Interview_of_Joseph_Padilla.pdf
      o 302 - Body_camera_of_Officer_Jayson_Cropper.pdf
      o 302 - Copied_video_of_PADILLA_on_January_6th.pdf
      o 302 - GEO_Fence_results_-_PADILLA_cell_phone.pdf
      o 302 - Lower_West_Terrace_video_clip.pdf
      o 302 - OVH_-_Canadian_server_hosting_thedonald.win.pdf
      o 302 - PADILLA - social media review.pdf
      o 302 - PADILLA_Complaint_&_Arrest_warrant.pdf
•   PADILLA - Additonal Discovery items added March 31st
      o 302 - Indictment_of_JOSEPH_PADILLA.pdf
      o 302 - Joseph_Padilla_arrest_and_search_warrant_execution.pdf
      o 302 - Service_of_search_warrant_on_Facebook.pdf


                                                -2-
        Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 3 of 16




      o Facebook response - service of search warrant.pdf
      o J Walkowiak - Interview Notes.pdf
      o Joseph Padilla Indictment (Filed).pdf
      o PADILLA - Facebook - SIGNED 21sc922 Search Warrant - corrected.pdf
      o PADILLA+SW+Application.pdf
      o Padilla+SW+Docs.pdf
      o PADILLA+SW+Return.pdf
      o PADILLA+SW.pdf
      o Photo of J Walkowiak.JPG
•   PADILLA - Analysis Results of Evidence Items 1B4 & 1B5
      o 1609939286575.jpg
      o 1609939505085.jpg
      o 1609940194416.jpg
      o 1609941495244.jpg
      o 1609941532882.jpg
      o 1609943544874.jpg
      o 1609948779615.jpg
      o 1609954589442.jpg
      o 1609962116204.jpg
      o 1609963853788.jpg
      o 1609963887959.jpg
      o 1610027411941.jpg
      o 1610028347315.jpg
      o 1610028466812.jpg
      o 1610128817025.jpg
      o 1610128817766.jpg
      o 20180413a-doj-oig-mccabe-report.pdf
      o 20201211095715842_TX-v-State-MPI-Reply-2020-12-11.pdf
      o 20210106_080618.jpg
      o 20210106_080623.jpg
      o 20210106_082147.jpg
      o 20210106_082149.jpg
      o 20210106_082151.jpg
      o 20210106_082252.jpg
      o 20210106_082254.jpg
      o 20210106_082256.jpg
      o 20210106_082310.jpg
      o 20210106_083402.mp4
      o 20210106_083502.jpg
      o 20210106_085404.jpg
      o 20210106_085410.jpg
      o 20210106_085825.jpg
      o 20210106_085836.jpg


                                        -3-
        Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 4 of 16




      o 20210106_085904.jpg
      o 20210106_085905.jpg
      o 20210106_085907.jpg
      o 20210106_101652.mp4
      o 20210106_101714.jpg
      o 20210106_115600.jpg
      o 20210106_115603.jpg
      o 20210106_115605.jpg
      o 20210106_115607.jpg
      o 20210106_131052.jpg
      o 20210106_131105.jpg
      o 20210106_131107.jpg
      o 20210106_144200.jpg
      o 20210106_144202.jpg
      o 20210106_150724.jpg
      o 20210106_150727.jpg
      o 20210106_151058.jpg
      o 20210107_084816.jpg
      o 20210107_084818.jpg
      o 20210107_084825.jpg
      o 20210107_084829.jpg
      o 20210107_084913.jpg
      o 20210107_084916.jpg
      o 20210107_084921.jpg
      o 20210107_084925.jpg
      o 20210107_084930.jpg
      o 20210107_084954.jpg
      o 20210107_085017.jpg
      o 20210107_085019.jpg
      o 20210107_090616.jpg
      o AnalysisResults.html
      o Case Report.css
      o election-crimes-lawsuit.pdf
      o QKX2-AnalysisResults.html
      o Resized_20210106_082151_6087.jpeg
      o Resized_20210106_082310_4061.jpeg
      o Resized_20210106_115600_4059.jpeg
      o Resized_20210106_115605_2714.jpeg
      o Resized_20210106_115607_8966.jpeg
      o ri_federal_criminal_brochure.pdf
      o yD8eRylm.png
•   PADILLA - Facebook search warrant data
      o 3913470478700052_affidavit.pdf


                                      -4-
        Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 5 of 16




      o index.html
      o PADILLA - Facebook search warrant response - 879764529254399.pdf
      o PADILLA - responsive data from Facebook.pdf
      o preservation-1.html
      o preservation-2.html
      o README.txt
•   PADILLA - KNOXVILLE files - FAST TRACK DISCOVERY
      o 266O-KX-3391635_0000002.pdf
      o 266O-KX-3391635_0000002_Import.docx
      o 266O-KX-3391635_0000003.pdf
      o 266O-KX-3391635_0000003_Import.docx
      o 266O-KX-3391635_0000007.pdf
      o 266O-KX-3391635_0000007_Import.pdf
      o 266O-KX-3391635_0000008.pdf
      o 266O-KX-3391635_0000008_Import.pdf
      o 266O-KX-3391635_0000014.pdf
      o 266O-KX-3391635_0000019.pdf
      o 266O-KX-3391635_0000021.pdf
      o 266O-KX-3391635_0000022.pdf
      o 266O-KX-3391635_0000022_1A0000010_0000001_PHYSICAL.pdf
      o 266O-KX-3391635_0000023.pdf
      o 266O-KX-3391635_0000023_Import.pdf
      o 266O-KX-3391635_0000024.pdf
      o 266O-KX-3391635_0000024_1A0000011_0000001.pdf
      o 266O-KX-3391635_0000028.pdf
      o 266O-KX-3391635_0000028_1A0000012_0000001_PHYSICAL.pdf
•   PADILLA - other attachments
      o Capitol case - Youtube preservation letter.pdf
      o Ghost Soul - thedonaldwin.pdf
      o Google preservation response - ABQ RAW.pdf
      o Jose Padilla - Facebook.pdf
      o Jose Padilla - Twitter.pdf
      o PADILLA - Facebook Preservation Letter signed.pdf
      o PADILLA - GEO Fence results.pdf
•   PADILLA - Updated REDACTED items as of May 6, 2021
      o 0176-WF-3366759-PADILLA_0000041_1A0000009_0000001.pdf
      o 0176-WF-3366759-PADILLA_0000043.pdf
      o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000001.pdf
      o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000002.pdf
      o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000003.pdf
      o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000004.pdf
      o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000005.pdf
      o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000006.pdf


                                        -5-
           Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 6 of 16




       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000007.pdf
       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000008.pdf
       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000009.pdf
       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000010.pdf
       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000011.pdf
       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000012.pdf
       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000013.pdf
       o 0176-WF-3366759-PADILLA_0000043_1A0000027_0000014.pdf
       o 0176-WF-3366759-PADILLA_0000045.pdf
       o 0176-WF-3366759-PADILLA_0000045_1A0000028_0000003.pdf
       o 0176-WF-3366759-PADILLA_0000045_1A0000028_0000007.pdf
       o 0176-WF-3366759-PADILLA_0000045_1A0000028_0000011_Redacted.pdf
       o 0176-WF-3366759-PADILLA_0000045_1A0000028_0000012_Redacted.pdf
       o 0176-WF-3366759-PADILLA_0000045_1A0000028_0000016_Redacted.pdf
       o 0176-WF-3366759-PADILLA_0000045_1A0000028_0000017_Redacted.pdf
       o 0176-WF-3366759-PADILLA_0000045_1A0000028_0000020_Redacted.pdf
       o PADILLA - Military records_Redacted.pdf
       o PADILLA Tip 1 - 01_09_2021 Anonymous_tipster.pdf
       o PADILLA Tip 2 - info from REDACTED.pdf
       o PADILLA Tip 3 - E-
         Tip__Kelley_Cyr_Reporting_Possible_Identification_of_Individual_Involved_r.pdf
      o PADILLA Tip 4 - E-
         Tip__Possible_Identification_of_An_Individual_Involved_with_an_Assault_r.pdf
      o PADILLA Tip 5 - E-
         Tip__Matthew_Penwell_as_Possible_Identification_of_An_Individual_Involved_r.p
         df
      o PADILLA Tip 6 - E-
         Tip__Possible_Identification_of_An_Individual_Involved_with_an_Assault_r.pdf
      o PADILLA Tip 7 - E-
         Tip__Possible_Identification_of_an_Individual_Involved_with_an_Assault_r.pdf
      o PADILLA Tip 8 - TTK_Review_-
         _Public_Tip_submitted_through_http___www.fbi.gov_USCapitol_r.pdf
•   PADILLA - WFO files - FAST TRACK Discovery
      o 0176-WF-3366759-PADILLA_0000003.pdf
      o 0176-WF-3366759-PADILLA_0000003_1A0000003_0000001.JPG
      o 0176-WF-3366759-PADILLA_0000004.pdf
      o 0176-WF-3366759-PADILLA_0000004_1A0000004_0000001.pdf
      o 0176-WF-3366759-PADILLA_0000004_1A0000005_0000001.pdf
      o 0176-WF-3366759-PADILLA_0000008.pdf
      o 0176-WF-3366759-PADILLA_0000008_1A0000008_0000001.mp4
      o 0176-WF-3366759-PADILLA_0000008_1A0000008_0000002.mp4
      o 0176-WF-3366759-PADILLA_0000008_1A0000008_0000003.mp4
      o 0176-WF-3366759-PADILLA_0000008_1A0000008_0000004.mp4


                                          -6-
    Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 7 of 16




o    0176-WF-3366759-PADILLA_0000009.pdf
o    0176-WF-3366759-PADILLA_0000010.pdf
o    0176-WF-3366759-PADILLA_0000011_1A0000010_0000001.mp4
o    0176-WF-3366759-PADILLA_0000011_1A0000010_0000002.mp4
o    0176-WF-3366759-PADILLA_0000012_1A0000011_0000001.mp4
o    0176-WF-3366759-PADILLA_0000013.pdf
o    0176-WF-3366759-PADILLA_0000015.pdf
o    0176-WF-3366759-PADILLA_0000016.pdf
o    0176-WF-3366759-PADILLA_0000019.pdf
o    0176-WF-3366759-PADILLA_0000020.pdf
o    0176-WF-3366759-PADILLA_0000026.pdf
o    0176-WF-3366759-PADILLA_0000026_1A0000018_0000001.pdf
o    0176-WF-3366759-PADILLA_0000026_1A0000018_0000003.pdf
o    0176-WF-3366759-PADILLA_0000027.pdf
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000001.mp4
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000002.mp4
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000003.jpeg
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000004.mp4
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000005.jpeg
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000006.jpeg
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000007.jpeg
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000008.jpeg
o    0176-WF-3366759-PADILLA_0000027_1A0000005_0000009.jpeg
o    0176-WF-3366759-PADILLA_0000030.pdf
o    0176-WF-3366759-PADILLA_0000031.pdf
o    0176-WF-3366759-PADILLA_0000031_1A0000021_0000001.pdf
o    0176-WF-3366759-PADILLA_0000031_1A0000021_0000002.pdf
o    0176-WF-3366759-PADILLA_0000031_1A0000021_0000003.pdf
o    0176-WF-3366759-PADILLA_0000031_1A0000021_0000004.pdf
o    0176-WF-3366759-PADILLA_0000032.pdf
o    0176-WF-3366759-PADILLA_0000032_1A0000001_0000001.JPG
o    0176-WF-3366759-PADILLA_0000032_1A0000001_0000002.pdf
o    0176-WF-3366759-PADILLA_0000032_1A0000002_0000001.pdf
o    0176-WF-3366759-PADILLA_0000032_1A0000002_0000002.pdf
o    0176-WF-3366759-PADILLA_0000033.pdf
o    0176-WF-3366759-PADILLA_0000033_1A0000003_0000001.jpg
o    0176-WF-3366759-PADILLA_0000034.pdf
o    0176-WF-3366759-PADILLA_0000034_1A0000022_0000001.pdf
o    0176-WF-3366759-PADILLA_0000036_1A0000007_0000001.pdf
o    0176-WF-3366759-PADILLA_0000036_1A0000007_0000002.JPG
o    0176-WF-3366759-PADILLA_0000036_Redacted.pdf
o    0176-WF-3366759-PADILLA_0000037.pdf
o    0176-WF-3366759-PADILLA_0000037_1A0000008_0000001.pdf


                                 -7-
        Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 8 of 16




       o 0176-WF-3366759-PADILLA_0000037_1A0000008_0000002.pdf
       o 0176-WF-3366759-PADILLA_0000037_1A0000008_0000003.pdf
       o 0176-WF-3366759-PADILLA_0000037_1A0000008_0000004_PHYSICAL.pdf
       o 0176-WF-3366759-PADILLA_0000037_1A0000008_0000005.pdf
       o 0176-WF-3366759-PADILLA_0000038.pdf
       o 0176-WF-3366759-PADILLA_0000038_1A0000023_0000001_PHYSICAL.pdf
       o 0176-WF-3366759-PADILLA_0000039.pdf
       o 0176-WF-3366759-PADILLA_0000039_1A0000024_0000001.pdf
       o 0176-WF-3366759-PADILLA_0000039_1A0000025_0000001.pdf
       o 0176-WF-3366759-PADILLA_0000040.pdf
       o 0176-WF-3366759-PADILLA_0000040_1A0000026_0000001.pdf
•   Padilla Docs
       o eAgent_Report_Padilla.docx
       o FD302_ARREST_OF_JOSEPH_PADILLA.pdf
       o FD302_Interview_of_Rebekah_Padilla.pdf
       o FD302_Search_Warrant_Executed_at_the_residence_of_Joseph_Padilla.pdf
       o FD302_Surveillance.pdf
•   Padilla Interview Room
       o RM122A_20210223081547.avi
       o RM122A_20210223082905.avi
       o RM122A_20210223083357.avi
       o RM122A_20210223084719.avi
       o RM122A_20210223085211.avi
•   Padilla Jail Phone Calls
       o 10.62.0.21-db111c800a3e00155385af56ee64b2e1.cdr
       o 10.62.0.21-db111c800a3e00155385af56ee64b2e1.mp3
       o 10.62.0.21-db111c800a3e00155385af56ee64b2e1.ogg
       o 10.62.0.21-db111c800a3e00155385af56ee64b2e1.wav
       o 10.62.0.21-db111c800a3e00155385af56ee64b2e1_gsm.wav
       o 10.62.0.21-de940e740a3e00155385af5636fb5b36.cdr
       o 10.62.0.21-de940e740a3e00155385af5636fb5b36.mp3
       o 10.62.0.21-de940e740a3e00155385af5636fb5b36.ogg
       o 10.62.0.21-de940e740a3e00155385af5636fb5b36.wav
       o 10.62.0.21-de940e740a3e00155385af5636fb5b36_gsm.wav
       o 10.62.0.21-ea5ea8ec0a3e00155385af56fce125ce.cdr
       o 10.62.0.21-ea5ea8ec0a3e00155385af56fce125ce.mp3
       o 10.62.0.21-ea5ea8ec0a3e00155385af56fce125ce.ogg
       o 10.62.0.21-ea5ea8ec0a3e00155385af56fce125ce.wav
       o 10.62.0.21-ea5ea8ec0a3e00155385af56fce125ce_gsm.wav
       o 10.65.0.21-d1e039a50a41001571fca778ea923ec5.cdr
       o 10.65.0.21-d1e039a50a41001571fca778ea923ec5.mp3
       o 10.65.0.21-d1e039a50a41001571fca778ea923ec5.ogg
       o 10.65.0.21-d1e039a50a41001571fca778ea923ec5.wav


                                       -8-
    Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 9 of 16




o    10.65.0.21-d1e039a50a41001571fca778ea923ec5_gsm.wav
o    10.65.0.21-d48cc9c40a41001571fca7788a96c03b_1.cdr
o    10.65.0.21-d48cc9c40a41001571fca7788a96c03b_1.mp3
o    10.65.0.21-d48cc9c40a41001571fca7788a96c03b_1.ogg
o    10.65.0.21-d48cc9c40a41001571fca7788a96c03b_1.wav
o    10.65.0.21-d48cc9c40a41001571fca7788a96c03b_1_gsm.wav
o    10.65.0.21-db02be430a41001571fca778872b73a6.cdr
o    10.65.0.21-db02be430a41001571fca778872b73a6.mp3
o    10.65.0.21-db02be430a41001571fca778872b73a6.ogg
o    10.65.0.21-db02be430a41001571fca778872b73a6.wav
o    10.65.0.21-db02be430a41001571fca778872b73a6_gsm.wav
o    10.66.0.21-dae4da7d0a4200156b7196e4e3a870ed.cdr
o    10.66.0.21-dae4da7d0a4200156b7196e4e3a870ed.mp3
o    10.66.0.21-dae4da7d0a4200156b7196e4e3a870ed.ogg
o    10.66.0.21-dae4da7d0a4200156b7196e4e3a870ed.wav
o    10.66.0.21-dae4da7d0a4200156b7196e4e3a870ed_gsm.wav
o    10.66.0.21-ef708c8f0a4200156b7196e4cd233fa1.cdr
o    10.66.0.21-ef708c8f0a4200156b7196e4cd233fa1.mp3
o    10.66.0.21-ef708c8f0a4200156b7196e4cd233fa1.ogg
o    10.66.0.21-ef708c8f0a4200156b7196e4cd233fa1.wav
o    10.66.0.21-ef708c8f0a4200156b7196e4cd233fa1_gsm.wav
o    10.67.0.21-d1429d060a43001565c530daa6e1238f.cdr
o    10.67.0.21-d1429d060a43001565c530daa6e1238f.mp3
o    10.67.0.21-d1429d060a43001565c530daa6e1238f.ogg
o    10.67.0.21-d1429d060a43001565c530daa6e1238f.wav
o    10.67.0.21-d1429d060a43001565c530daa6e1238f_gsm.wav
o    10.68.0.21-decf6aac0a440015710fa338688ad773.cdr
o    10.68.0.21-decf6aac0a440015710fa338688ad773.mp3
o    10.68.0.21-decf6aac0a440015710fa338688ad773.ogg
o    10.68.0.21-decf6aac0a440015710fa338688ad773.wav
o    10.68.0.21-decf6aac0a440015710fa338688ad773_gsm.wav
o    10.68.0.21-e5242a9b0a440015710fa33816ef1e31.cdr
o    10.68.0.21-e5242a9b0a440015710fa33816ef1e31.mp3
o    10.68.0.21-e5242a9b0a440015710fa33816ef1e31.ogg
o    10.68.0.21-e5242a9b0a440015710fa33816ef1e31.wav
o    10.68.0.21-e5242a9b0a440015710fa33816ef1e31_gsm.wav
o    10.80.0.21-e01461ac0a50001515d9e55b1a65d3d6.cdr
o    10.80.0.21-e01461ac0a50001515d9e55b1a65d3d6.mp3
o    10.80.0.21-e01461ac0a50001515d9e55b1a65d3d6.ogg
o    10.80.0.21-e01461ac0a50001515d9e55b1a65d3d6.wav
o    10.80.0.21-e01461ac0a50001515d9e55b1a65d3d6_gsm.wav
o    10.80.0.21-e8d361330a50001515d9e55b0a913f34.cdr
o    10.80.0.21-e8d361330a50001515d9e55b0a913f34.mp3


                                  -9-
Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 10 of 16




o   10.80.0.21-e8d361330a50001515d9e55b0a913f34.ogg
o   10.80.0.21-e8d361330a50001515d9e55b0a913f34.wav
o   10.80.0.21-e8d361330a50001515d9e55b0a913f34_gsm.wav
o   10.81.0.21-de9003760a51001557bb2fc4d92aea5f.cdr
o   10.81.0.21-de9003760a51001557bb2fc4d92aea5f.mp3
o   10.81.0.21-de9003760a51001557bb2fc4d92aea5f.ogg
o   10.81.0.21-de9003760a51001557bb2fc4d92aea5f.wav
o   10.81.0.21-de9003760a51001557bb2fc4d92aea5f_gsm.wav
o   10.81.0.21-ea7905c30a51001557bb2fc4cafe8f62.cdr
o   10.81.0.21-ea7905c30a51001557bb2fc4cafe8f62.mp3
o   10.81.0.21-ea7905c30a51001557bb2fc4cafe8f62.ogg
o   10.81.0.21-ea7905c30a51001557bb2fc4cafe8f62.wav
o   10.81.0.21-ea7905c30a51001557bb2fc4cafe8f62_gsm.wav
o   10.82.0.21-dff5b9c60a5200153cbdcad40034c66f.cdr
o   10.82.0.21-dff5b9c60a5200153cbdcad40034c66f.mp3
o   10.82.0.21-dff5b9c60a5200153cbdcad40034c66f.ogg
o   10.82.0.21-dff5b9c60a5200153cbdcad40034c66f.wav
o   10.82.0.21-dff5b9c60a5200153cbdcad40034c66f_gsm.wav
o   10.83.0.21-d47bdcba0a5300157bfaa58848135f51_1.cdr
o   10.83.0.21-d47bdcba0a5300157bfaa58848135f51_1.mp3
o   10.83.0.21-d47bdcba0a5300157bfaa58848135f51_1.ogg
o   10.83.0.21-d47bdcba0a5300157bfaa58848135f51_1.wav
o   10.83.0.21-d47bdcba0a5300157bfaa58848135f51_1_gsm.wav
o   10.83.0.21-e06daea00a5300157bfaa5884a8db17d.cdr
o   10.83.0.21-e06daea00a5300157bfaa5884a8db17d.mp3
o   10.83.0.21-e06daea00a5300157bfaa5884a8db17d.ogg
o   10.83.0.21-e06daea00a5300157bfaa5884a8db17d.wav
o   10.83.0.21-e06daea00a5300157bfaa5884a8db17d_gsm.wav
o   10.83.0.21-e91e2b0f0a5300157bfaa5882e351593.cdr
o   10.83.0.21-e91e2b0f0a5300157bfaa5882e351593.mp3
o   10.83.0.21-e91e2b0f0a5300157bfaa5882e351593.ogg
o   10.83.0.21-e91e2b0f0a5300157bfaa5882e351593.wav
o   10.83.0.21-e91e2b0f0a5300157bfaa5882e351593_gsm.wav
o   10.83.0.21-f4ce7d6a0a5300157bfaa5888d7311da.cdr
o   10.83.0.21-f4ce7d6a0a5300157bfaa5888d7311da.mp3
o   10.83.0.21-f4ce7d6a0a5300157bfaa5888d7311da.ogg
o   10.83.0.21-f4ce7d6a0a5300157bfaa5888d7311da.wav
o   10.83.0.21-f4ce7d6a0a5300157bfaa5888d7311da_gsm.wav
o   10.84.0.21-efcb717a0a5400154441ec5aec5daf9f.cdr
o   10.84.0.21-efcb717a0a5400154441ec5aec5daf9f.mp3
o   10.84.0.21-efcb717a0a5400154441ec5aec5daf9f.ogg
o   10.84.0.21-efcb717a0a5400154441ec5aec5daf9f.wav
o   10.84.0.21-efcb717a0a5400154441ec5aec5daf9f_gsm.wav


                                 - 10 -
        Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 11 of 16




       o 10.84.0.21-f482e08b0a5400154441ec5a07059057.cdr
       o 10.84.0.21-f482e08b0a5400154441ec5a07059057.mp3
       o 10.84.0.21-f482e08b0a5400154441ec5a07059057.ogg
       o 10.84.0.21-f482e08b0a5400154441ec5a07059057.wav
       o 10.84.0.21-f482e08b0a5400154441ec5a07059057_gsm.wav
       o 10.89.0.21-dea2eff50a5900150e1c84a5810ef3b8.cdr
       o 10.89.0.21-dea2eff50a5900150e1c84a5810ef3b8.mp3
       o 10.89.0.21-dea2eff50a5900150e1c84a5810ef3b8.ogg
       o 10.89.0.21-dea2eff50a5900150e1c84a5810ef3b8.wav
       o 10.89.0.21-dea2eff50a5900150e1c84a5810ef3b8_gsm.wav
       o 10.89.0.21-dff4409f0a5900150e1c84a551422ae9.cdr
       o 10.89.0.21-dff4409f0a5900150e1c84a551422ae9.mp3
       o 10.89.0.21-dff4409f0a5900150e1c84a551422ae9.ogg
       o 10.89.0.21-dff4409f0a5900150e1c84a551422ae9.wav
       o 10.89.0.21-dff4409f0a5900150e1c84a551422ae9_gsm.wav
       o 10.89.0.21-e54055060a5900150e1c84a5d35023f7.cdr
       o 10.89.0.21-e54055060a5900150e1c84a5d35023f7.mp3
       o 10.89.0.21-e54055060a5900150e1c84a5d35023f7.ogg
       o 10.89.0.21-e54055060a5900150e1c84a5d35023f7.wav
       o 10.89.0.21-e54055060a5900150e1c84a5d35023f7_gsm.wav
•   Padilla SW Photos
       o IMG_0629.JPG
       o IMG_0630.JPG
       o IMG_0631.JPG
       o IMG_0632.JPG
       o IMG_0633.JPG
       o IMG_0634.JPG
       o IMG_0635.JPG
       o IMG_0636.JPG
       o IMG_0637.JPG
       o IMG_0638.JPG
       o IMG_0639.JPG
       o IMG_0640.JPG
       o IMG_0641.JPG
       o IMG_0642.JPG
       o IMG_0643.JPG
       o IMG_0644.JPG
       o IMG_0645.JPG
       o IMG_0646.JPG
       o IMG_0647.JPG
       o IMG_0648.JPG
       o IMG_0649.JPG
       o IMG_0650.JPG


                                      - 11 -
Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 12 of 16




o   IMG_0651.JPG
o   IMG_0652.JPG
o   IMG_0653.JPG
o   IMG_0654.JPG
o   IMG_0655.JPG
o   IMG_0656.JPG
o   IMG_0657.JPG
o   IMG_0658.JPG
o   IMG_0659.JPG
o   IMG_0660.JPG
o   IMG_0661.JPG
o   IMG_0662.JPG
o   IMG_0663.JPG
o   IMG_0664.JPG
o   IMG_0665.JPG
o   IMG_0666.JPG
o   IMG_0667.JPG
o   IMG_0668.JPG
o   IMG_0669.JPG
o   IMG_0670.JPG
o   IMG_0671.JPG
o   IMG_0672.JPG
o   IMG_0673.JPG
o   IMG_0674.JPG
o   IMG_0675.JPG
o   IMG_0676.JPG
o   IMG_0677.JPG
o   IMG_0678.JPG
o   IMG_0679.JPG
o   IMG_0680.JPG
o   IMG_0681.JPG
o   IMG_0682.JPG
o   IMG_0683.JPG
o   IMG_0684.JPG
o   IMG_0685.JPG
o   IMG_0686.JPG
o   IMG_0687.JPG
o   IMG_0688.JPG
o   IMG_0689.JPG
o   IMG_0690.JPG
o   IMG_0691.JPG
o   IMG_0692.JPG
o   IMG_0693.JPG


                             - 12 -
Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 13 of 16




o   IMG_0694.JPG
o   IMG_0695.JPG
o   IMG_0696.JPG
o   IMG_0697.JPG
o   IMG_0698.JPG
o   IMG_0699.JPG
o   IMG_0700.JPG
o   IMG_0701.JPG
o   IMG_0702.JPG
o   IMG_0703.JPG
o   IMG_0704.JPG
o   IMG_0705.JPG
o   IMG_0706.JPG
o   IMG_0707.JPG
o   IMG_0708.JPG
o   IMG_0709.JPG
o   IMG_0710.JPG
o   IMG_0711.JPG
o   IMG_0712.JPG
o   IMG_0713.JPG
o   IMG_0714.JPG
o   IMG_0715.JPG
o   IMG_0716.JPG
o   IMG_0717.JPG
o   IMG_0718.JPG
o   IMG_0719.JPG
o   IMG_0720.JPG
o   IMG_0721.JPG
o   IMG_0722.JPG
o   IMG_0723.JPG
o   IMG_0724.JPG
o   IMG_0725.JPG
o   IMG_0726.JPG
o   IMG_0727.JPG
o   IMG_0728.JPG
o   IMG_0729.JPG
o   IMG_0730.JPG
o   IMG_0731.JPG
o   IMG_0732.JPG
o   IMG_0733.JPG
o   IMG_0734.JPG
o   IMG_0735.JPG
o   IMG_0736.JPG


                             - 13 -
        Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 14 of 16




      o IMG_0737.JPG
      o IMG_0738.JPG
      o IMG_0739.JPG
      o IMG_0740.JPG
      o IMG_0741.JPG
      o IMG_0742.JPG
      o IMG_0743.JPG
      o IMG_0744.JPG
      o IMG_0745.JPG
      o IMG_0746.JPG
      o IMG_0747.JPG
      o IMG_0748.JPG
      o IMG_0749.JPG
      o IMG_0750.JPG
      o IMG_0751.JPG
      o IMG_0752.JPG
      o IMG_0753.JPG
      o IMG_0754.JPG
      o IMG_0755.JPG
      o IMG_0756.JPG
      o IMG_0757.JPG
      o IMG_0758.JPG
      o IMG_0759.JPG
      o IMG_0760.JPG
      o IMG_0761.JPG
      o IMG_0762.JPG
      o IMG_0763.JPG
      o IMG_0764.JPG
      o IMG_0765.JPG
      o IMG_0766.JPG
      o IMG_0767.JPG
      o IMG_0768.JPG
      o IMG_0769.JPG
      o IMG_0770.JPG
      o IMG_0771.JPG
•   PADILLA video evidence
      o ABQ RAW video - Padilla with pole
      o Capitol Video - JROBERSON NYC.mp4
      o Clip_1_of_Ofc_Morris_struck_by_pole_for_FBI_Investigation.mp4
      o JOSEPH PADILLA - Jan 6th photos.docx
      o JOSEPH PADILLA photo - blue jacket.docx
      o MPD Officer Cropper - BWC Jan 6th.mp4
      o MPD officer Morris BWC Jan 6th.mp4


                                       - 14 -
         Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 15 of 16




       o MPD officer Powell BWC Jan 6th.mp4
       o Ofc__Powell_stuck_by_pole-FBI_Investigation.mp4
       o PADILLA face and jacket.mp4
       o PADILLA fighting at barrier.mp4
       o PADILLA pushes fencing.mp4
       o PADILLA throws pole.mp4
       o VIDEO - USCHBALowerWTerraceDoorExterior_2021-01-
         06_16h15min38s597ms.mp4
       o VIDEO - USCHBALowerWTerraceDoorExterior_2021-01-
         06_16h15min38s597ms.mp4
       o VictorCleveland_202102230821_Car342_390876148.mp4

We have provided the following files via USAfx on March 30, 2021 ahead of the detention hearing
in this matter:
• Tennessee - 1_21mj34_Joseph_Padilla_PTReport_DET_KW
• Padilla Detention Exhibits
• VictorCleveland_202102230821_Car342_390876148
• Capitol Video - JROBERSON NYC
• MPD Officer Cropper - BWC Jan 6th

We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83 (1963),
its progeny, and Rule 16. We have provided the mis-identification information described above in
line with such obligations. We will continue provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules of
Criminal Procedure, including results or reports of any physical or mental examinations, or scientific
tests or experiments, and any expert witness summaries. We also request that defendant(s) disclose
prior statements of any witnesses defendant(s) intends to call to testify at any hearing or trial. See
Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We request that such material be
provided on the same basis upon which the government will provide defendant(s) with materials
relating to government witnesses.

Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we request that
defendant(s) provide the government with the appropriate written notice if defendant(s) plans to use
one of the defenses referenced in those rules. Please provide any notice within the time period
required by the Rules or allowed by the Court for the filing of any pretrial motions.




                                               - 15 -
         Case 1:21-cr-00214-JDB Document 27 Filed 05/06/21 Page 16 of 16




We will forward additional discovery as it becomes available. If you have any questions, please feel
free to contact us.

                                       By: /s/ Jacob J. Strain
                                           PUJA BHATIA
                                           JACOB STRAIN
                                           Assistant United States Attorneys




                                               - 16 -
